Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

UNDER THE

LAREDO PETROLEUM HOLDINGS, INC.

2011 OMNIBUS EQUITY INCENTIVE PLAN

 

THIS AGREEMENT (“Agreement”) is made as of the 3rd day of February, 2012, by and
between Laredo Petroleum Holdings, Inc. (the “Company”) and
                                                       (the “Grantee”).

 

W I T N E S S E T H :

 

WHEREAS, the Grantee is currently an employee of Laredo Petroleum, Inc., a
wholly-owned subsidiary of the Company (“Laredo”), and the Company desires to
have Grantee remain in such capacity and to afford Grantee the opportunity to
acquire, or enlarge, Grantee’s stock ownership in the Company.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:

 

1.             Grant of Restricted Stock. Subject to the restrictions, terms and
conditions set forth herein and in the Company’s 2011 Omnibus Equity Incentive
Plan (the “Plan”), the Company hereby grants to the Grantee
                                                     (                      )
shares of the Company’s common stock, par value per share $0.01 (the “Restricted
Stock”).  The provisions of the Plan are incorporated herein by reference, and
all capitalized terms not otherwise defined herein shall have the same meaning
as set forth in the Plan.

 

2.             Restrictions and Vesting.

 

(a)           General.  Except as provided in this Agreement, shares of
Restricted Stock are not transferable and are subject to a substantial risk of
forfeiture until vested as set forth in Section 2(b).  The Grantee’s interest in
the Restricted Stock shall become transferable and nonforfeitable as of the
vesting dates provided in Section 2(b) (each, a “Vesting Date”), provided the
Grantee is an employee of Laredo or another affiliate of the Company on the
Vesting Date and has been an employee throughout the period beginning on the
date of this Agreement and ending on the applicable Vesting Date.

 

(b)           Vesting Schedule.  The Restricted Stock shall vest, become
transferable and no longer be subject to a substantial risk of forfeiture
pursuant to the following schedule:

 

(i) Thirty-three percent (33%) of the shares of Restricted Stock (rounded down
to the nearest whole share) shall vest and the transfer restrictions thereon
shall lapse on the first anniversary of the date of this Agreement;

 

1

--------------------------------------------------------------------------------


 

(ii) Thirty-three percent (33%) of the shares of Restricted Stock (rounded down
to the nearest whole share) shall vest and the transfer restrictions thereon
shall lapse on the second anniversary of the date of this Agreement; and

 

(iii) the balance of the Restricted Stock shall vest and the transfer
restrictions thereon shall lapse on the third anniversary of the date of this
Agreement.

 

(c)           Forfeiture Provisions.  The following forfeiture provisions shall
apply to the Restricted Stock:

 

(i) If Grantee’s employment with Laredo is terminated by Laredo or the Company
for any reason, with or without cause, or Grantee resigns (in either case, other
than as set forth in Section 2(c)(ii) below), then Grantee shall forfeit to the
Company all unvested Restricted Stock and all rights arising from such unvested
shares and from being a holder. Such unvested Restricted Stock shall
automatically be cancelled as issued under the Plan by the Company with no
further action or notice required on the part of the Company or Grantee.

 

(ii) If Grantee’s employment with Laredo is terminated (i) upon the death of
Grantee or (ii) because Grantee is determined by the Board of Directors of the
Company or the Administrator (as defined below) of the Plan to be subject to a
Disability, then all of Grantee’s unvested shares shall automatically become
vested shares as of the date of such termination and thereafter no longer be
subject to the restrictions set forth in this Agreement.

 

3.             Issuance of Restricted Stock.  Restricted Stock may be issued, at
the Company’s option, as follows:  (i) certificates evidencing the Restricted
Stock may be issued by the Company and, if so, shall be registered in the
Grantee’s name on the stock transfer books of the Company promptly after the
date hereof, but shall remain in the physical custody of the Company or its
designee at all times prior to the vesting of such Restricted Stock pursuant to
Section 2(b); or (ii) may be registered in book entry form on the stock transfer
books of the Company without issuance of physical certificates.

 

4.             Rights as a Stockholder.  The Grantee shall be the record owner
of the shares of Restricted Stock until or unless such Restricted Stock is
forfeited pursuant to Section 2 hereof, and as record owner shall generally be
entitled to all rights of a stockholder with respect to the Restricted Stock
(other than the right to transfer or dispose of such shares), including the
right to vote and receive dividends (cash or otherwise); provided, however, that
the Company will retain custody of all dividends and distributions, if any
(“Retained Distributions”), made or declared on the Restricted Stock (and such
Retained Distributions shall be subject to forfeiture and the same restrictions,
terms, vesting and other conditions as are applicable to the Restricted Stock)
until such time, if ever, as the Restricted Stock with respect to which such
Retained Distributions shall have been made, paid or declared shall have become
vested, and such Retained Distributions shall not bear interest or be segregated
in a separate account. As soon as practicable following each Vesting Date, the
restricted designation on the book entry form on the stock transfer books of the
Company will be removed, and any applicable Retained Distributions, shall be
delivered to the Grantee or to the Grantee’s legal guardian or representative.

 

2

--------------------------------------------------------------------------------


 

5.             Legend on Certificates.  The certificates representing the vested
Restricted Stock delivered in the name of the Grantee as contemplated by
Section 4 above shall be subject to such stop transfer orders and other
restrictions as the Company may deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such shares are listed, and any applicable federal or state laws, and
the Company may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions as the Company deems
appropriate.

 

6.             No Right to Continued Employment.  This Agreement does not confer
upon the Grantee any right to continuance of employment by the Company, nor
shall it interfere in any way with the right of the Company to terminate
Grantee’s employment at any time.

 

7.             Delivery of Laredo Petroleum Holdings, Inc. Prospectus dated
December 30, 2011.  Grantee acknowledges that Grantee has been provided a copy
of the Company’s prospectus related to the Company’s 2011 Omnibus Equity
Incentive Plan through such prospectus’ availability on the Company’s shared
network drive, at S:\2011 Omnibus Equity Incentive Plan Prospectus.  A copy will
also be provided to Grantee, upon Grantee’s written request to the Company.

 

8.             Terms of Issuance.  Grantee acknowledges being a party to one of
the following agreements with Laredo: (i) a non-competition and confidentiality
agreement; or (ii) a confidentiality, non-solicitation and non-disparagement
agreement.

 

9.             Transferability. The Restricted Stock may not, at any time prior
to becoming vested pursuant to Section 2(b), be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Grantee and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable.

 

10.           Notice. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
in a notice mailed or delivered to the other party as provided herein; provided
that, unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its Tulsa, Oklahoma, office and all notices or communications by the
Company to the Grantee may be given to the Grantee personally or mailed to the
Grantee’s home address as reflected on the books of the Company.

 

11.           Administration.  This Agreement and the issuance of shares
contemplated hereunder shall be administered by Board or a committee of one or
more members of the Board appointed by the Board to administer this Agreement
and such issuance (the “Administrator”).  Subject to applicable law, the
Administrator shall have the sole and plenary authority to: (i)  interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in this Agreement; (ii) establish, amend, suspend, or waive any
rules and regulations and appoint such agents as the Administrator shall deem
appropriate for the proper administration of this Agreement; (iii) accelerate
the lapse of restrictions on shares; and (iv) make any other determination and
take any other action that the Administrator deems necessary or desirable for
the administration of this

 

3

--------------------------------------------------------------------------------


 

Agreement.  The Administrator may delegate to one or more officers of the
Company the authority to act on behalf of the Administrator with respect to any
matter, right, obligation, or election that is the responsibility of or that is
allocated to the Administrator herein, and that may be so delegated as a matter
of law.

 

12.           Governing Law.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

13.           Special Tax Election.  The Grantee may elect under Section 83 of
the Internal Revenue Code of 1986, as amended (the “Code”) to be taxed in the
year that the Restricted Stock is granted, rather than when and as such
Restricted Stock vests.  This election must be filed with the Internal Revenue
Service within thirty (30) days after the date of this Agreement (which is also
the grant date of the Restricted Stock).  By making the election, the Grantee
will elect to treat the value of the grant as ordinary income in 2012, even
though (i) the value of the stock may be less when and if the Restricted Stock
vests, and (ii) the Grantee could, in the future, forfeit his or her rights to
any unvested stock.  You should consult with your own tax advisor concerning the
benefits or risks of filing a Section 83(b) election.

 

14.                                                 Miscellaneous.

 

(a)           Amendment and Waiver.  The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Company
and Grantee, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.

 

(b)           Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(c)           Entire Agreement and Effectiveness.  This Agreement embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

(d)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement.

 

(e)           Headings.  The paragraph headings have been inserted for purposes
of convenience and shall not be used for interpretive purposes.

 

4

--------------------------------------------------------------------------------


 

(f)            Gender and Plurals.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

(g)           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by and against Grantee, the Company and their
respective successors, assigns, heirs, representatives and estates, as the case
may be.

 

(h)           Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The language used in this Agreement
shall be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(i)            Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.

 

(j)            WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE CLAIMS.  EACH PARTY, BY
EXECUTING THIS AGREEMENT, WAIVES, TO THE FULLEST EXTENT ALLOWED BY LAW, ANY
CLAIMS TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES NOT MEASURED BY THE
PREVAILING PARTY’S ACTUAL DAMAGES IN ANY DISPUTE OR CONTROVERSY ARISING UNDER,
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT.

 

(k)           Spouses.  If the spouse of Grantee fails to execute the spousal
consent set forth on the signature page attached hereto (the “Consent”), until
such time as the Consent is duly executed, Grantee’s economic rights associated
with his or her Shares will be suspended and not subject to recovery.  If a
spouse or former spouse of Grantee acquires any of the unvested Restricted Stock
issued pursuant hereto as a result of any property settlement or separation
agreement, such spouse or former spouse hereby grants an irrevocable power of
attorney (which will be coupled with an interest) to Grantee to give or withhold
such approval as he or she will himself or herself approve with respect to such
matter and without the necessity of the taking of any action by any such spouse
or former spouse. Such power of attorney will not be affected by the subsequent
disability or incapacity of the spouse or former spouse granting such power of
attorney.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

 

COMPANY:

 

 

 

 

 

LAREDO PETROLEUM HOLDINGS, INC.

 

 

 

 

 

 

 

Randy A. Foutch

 

Chairman & CEO

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

********

 

SPOUSAL CONSENT

 

Grantee’s spouse, if any, is fully aware of, understands and fully consents and
agrees to the provisions of this Agreement and their binding effect upon any
marital or community property interests he or she may now or hereafter own, and
agrees that the termination of his or her and Grantee’s marital relationship for
any reason shall not have the effect of removing any restricted shares subject
to this Agreement from coverage hereunder and that his or her awareness,
understanding, consent and agreement are evidenced by his or her signature
below.

 

 

 

 

 

Spouse’s Name:

 

 

6

--------------------------------------------------------------------------------